DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fundytus et al. US PG-PUB 2020/0123865 A1 (hereafter Fundytus) in view of Zeghlache et al. US PG-PUB 2018/0371886 A1 (hereafter Zeghlache) and Franklin US PG-PUB 2015/0354346 A1 (hereafter Franklin), prior art of record as indicated in the IDS filed 6 October 2021.
As to claim 1: Fundytus discloses a test system (10; fig. 2) for a pressure control equipment (PCE) stack (52 in ¶ 30), the test system comprising:

a drive configured to operate a motor of the pump to control a flow of the fluid directed into the PCE stack (¶ 31 regarding the other suitable components disclosed as being portions of the pressure control equipment; although not explicitly disclosed, if a pump is present that pumps fluid as disclosed, there must necessarily be a component of said pump that drives the motor therein to move said fluids), 
but does not explicitly disclose:
a control system communicatively coupled to the drive and a sensor configured to transmit sensor data indicative of a pressure within the PCE stack, wherein the control system is configured to perform operations comprising:
instructing the drive to cause the pump to direct the fluid into the PCE stack until the sensor data indicates that the pressure within the PCE stack has reached a threshold pressure;
outputting a control signal to block the fluid from flowing between the pump and the PCE stack in response to receiving the sensor data that indicates that the pressure within the PCE stack has reached the threshold pressure;
monitoring the pressure within the PCE stack over an interval of time based on the sensor data.
	
Zeghlache teaches a control system (102; fig. 1) communicatively coupled to the drive and a sensor (¶ 35 regarding the drive of the pump and the pressure sensor which comprise a portion of the sensor package 212 as disclosed in ¶ 34) configured to transmit sensor data 
instructing the drive to cause the pump to direct the fluid into the PCE stack until the sensor data indicates that the pressure within the PCE stack has reached a threshold pressure (¶ 42 regarding the first threshold that, once reached, is directed by the control system and sensor package 212 data to cease pumping of fluids into the wellbore);
outputting a control signal to block the fluid from flowing between the pump and the PCE stack in response to receiving the sensor data that indicates that the pressure within the PCE stack has reached the threshold pressure (¶ 42 - when the first pressure threshold is reached, the computer 102 ceases pumping such as noted and this control is a result of the sensor package data from sensors 212 and 208);
monitoring the pressure within the PCE stack over an interval of time based on the sensor data (¶ 41 regarding the pressure monitored over an interval of time with sensor data from sensor packages 208 and 212 as further disclosed in ¶ 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fundytus by including a control system and control signals because fracture geometry of hydrocarbon formations can then be determined as suggested in Zeghlache ¶ 45 and these parameters are of importance in the hydrocarbon industry as being indicative of the quality of a formation and also ensuring the operation of the wellbore is operating within normal expected parameters, such as a pressure that does not exceed a high limit threshold pressure.


determining a condition of the PCE stack based on a change in the pressure within the PCE stack during the interval of time.

Franklin teaches determining the condition of a pressure system during an interval of time (¶ 38 and 39 regarding the determination of a leak in a pressure system 5 that is determined to occur if an absolute pressure change in a time interval is exceeded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fundytus as modified by Zeghlache by determining a condition of the PCE stack of Fundytus based on a change in the pressure within the PCE stack during an interval of time because a certain pressure change during a predetermined period of time can be used as indicator of a pressure leak such as suggested in Franklin ¶ 38 and 39 and thus would allow an operator of the PCE stack of Fundytus to determine whether a leak may be present in the wellbore and accompanying PCE stack equipment utilized therein.

As to claim 2: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 1, wherein the control system (102 of Zeghlache) is configured to perform operations comprising determining the PCE stack is not in condition for operation in response to determining a total pressure drop over the interval of time is above a threshold pressure drop, a rate of pressure drop during the interval of time is above a threshold rate of pressure drop, or both (¶ 48 of Franklin in view of ¶ 45 of Zeghlache; in such a combination, the slope of pressure 

As to claim 3: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 1, wherein the control system (102 of Zeghlache) is configured to perform operations comprising outputting a report upon determining the condition of the PCE stack, and the report comprises the condition of the PCE stack, data indicative of the pressure within the PCE stack over the interval of time (the pressure profile determined by the control system 102 of Zeghlache that comprises sensor data indicative of the pressure of the PCE stack as disclosed in ¶ 42 is considered to be a report because it reports the pressure of the system and takes action as a function thereof), or both.

As to claim 6: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 1, wherein the threshold pressure, the interval of time, a flow rate of the fluid directed by the pump into the PCE stack, or any combination thereof, are based on a user input, a predetermined setting, the sensor data, or any combination thereof (¶ 42 of Zeghlache; the pressure threshold profiles disclosed are based on sensor data as described therein).

As to claim 7: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 1, comprising an identification sensor communicatively coupled to the control system 

As to claim 14: Fundytus discloses a test system (10; fig. 2) for a pressure control equipment (PCE) stack (52 in ¶ 30), the test system comprising:
a pump (¶ 31 regarding the pump-in-sub that may be included with the pressure control equipment 52) configured to direct fluid into the PCE stack (¶ 31); and
a drive configured to operate a motor of the pump to control a flow of the fluid directed into the PCE stack (¶ 31 regarding the other suitable components disclosed as being portions of the pressure control equipment; although not explicitly disclosed, if a pump is present that pumps fluid as disclosed, there must necessarily be a component of said pump that drives the motor therein to move said fluids), 
but does not explicitly disclose:

instructing the drive to cause the pump to direct the fluid into the PCE stack until the sensor data indicates that the pressure within the PCE stack has reached a threshold pressure;
outputting a control signal to block the fluid from flowing between the pump and the PCE stack in response to receiving the sensor data that indicates that the pressure within the PCE stack has reached the threshold pressure;
monitoring the pressure within the PCE stack over an interval of time based on the sensor data.
	
Zeghlache teaches a control system (102; fig. 1) communicatively coupled to the drive and a sensor (¶ 35 regarding the drive of the pump and the pressure sensor which comprise a portion of the sensor package 212 as disclosed in ¶ 34) configured to transmit sensor data indicative of a pressure within the PCE stack (¶ 34), wherein the control system is configured to perform operations comprising:
receiving an indication to operate a high pressure test (the sensor data from the sensor packages 208 and 212 as disclosed in ¶ 41 is considered to be an indication to operate a high pressure test because the computer 102 will conduct such a test only when this data is received);
instructing the drive to cause the pump to direct the fluid into the PCE stack until the sensor data indicates that the pressure within the PCE stack has reached a high threshold 
suspending the operation of the drive in response to receiving the sensor data that indicates that the pressure within the PCE stack has reached the high threshold pressure (¶ 42 regarding the ceasing of the fluids when the pressure threshold is satisfied); and
monitoring the pressure within the PCE stack over an interval of time based on the sensor data (¶ 41 regarding the pressure monitored over an interval of time with sensor data from sensor packages 208 and 212 as further disclosed in ¶ 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fundytus by including a control system and control signals because fracture geometry of hydrocarbon formations can then be determined as suggested in Zeghlache ¶ 45 and these parameters are of importance in the hydrocarbon industry as being indicative of the quality of a formation and also ensuring the operation of the wellbore is operating within normal expected parameters, such as a pressure that does not exceed a high limit threshold pressure.

Fundytus as modified by Zeghlache does not explicitly teach:
determining a condition of the PCE stack based on a change in the pressure within the PCE stack during the interval of time.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fundytus as modified by Zeghlache by determining a condition of the PCE stack of Fundytus based on a change in the pressure within the PCE stack during an interval of time because a certain pressure change during a predetermined period of time can be used as indicator of a pressure leak such as suggested in Franklin ¶ 38 and 39 and thus would allow an operator of the PCE stack of Fundytus to determine whether a leak may be present in the wellbore and accompanying PCE stack equipment utilized therein.

As to claim 15: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 14, wherein the control system (102 of Zeghlache) is configured to perform operations comprising determining a flow rate of fluid to be directed into the PCE stack during the high pressure test and instructing the drive to cause the pump to direct the fluid into the PCE stack at the flow rate of fluid (the flow rate set by the required threshold pressure for fluid to flow from the wellbore as disclosed in Zeghlache ¶ 40 is considered to be determining a flow rate of fluid to be directed into the PCE stack during a high pressure test because this is the minimum flow rate that will cause such fluid to flow; the drive will cause the pump to direct fluid into the PCE stack at said rate until a threshold is satisfied as further disclosed in ¶ 42 of Zeghlache).

claim 16: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 15, wherein the control system (102 of Zeghlache) is configured to perform operations comprising dynamically updating the flow rate of fluid during the high pressure test based on the sensor data, additional sensor data (¶ 42 of Zeghlache regarding the third and fourth pressure profiles that determine whether pumping is or is not resumed and accordingly is considered to be dynamically updating the flow rate of fluid during a high pressure test based on additional sensor data), or both, and instructing the drive to adjust the pump to direct the fluid into the PCE stack at the updated flow rate of fluid (¶ 42 of Zeghlache; the third and fourth pressure profiles determine whether the drive will adjust the pump to direct the fluid into the PCE stack at the updated flow rate of fluid depending upon the pressure utilized as the threshold via the third and fourth pressure profiles).

As to claim 17: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 15, wherein the control system (102 of Zeghlache) is configured to perform operations comprising:
 operating an initial test to instruct the drive to cause the pump to direct the fluid into the PCE stack until the pressure within the PCE stack has reached a low threshold pressure that is less than the high threshold pressure (¶ 44 of Zeghlache regarding the third pressure profile that is lower than the second pressure threshold); and
monitoring the initial test to determine whether the high pressure test is to be performed, wherein the indication to operate the high pressure test is based on the monitoring of the initial test (¶ 42 of Zeghlache; the initial test that is monitored is that test which is able to 

 As to claim 18: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 17, wherein the control system (102 of Zeghlache) is configured to perform operations comprising outputting a notification in response to determining the high pressures test is not to be performed based on the monitoring of the initial test (the pressure profile determined by the control system 102 of Zeghlache that comprises sensor data indicative of the pressure of the PCE stack as disclosed in ¶ 42 is considered to be a report because it reports the pressure of the system and takes action as a function thereof and when vertical permeability characteristics are unable to be determined as noted in ¶ 45, a high pressure test is not to be performed because such data indicates that recording of further data will not result in the desired characteristics being determined).

As to claim 19: Fundytus as modified by Zeghlache and Franklin teaches the test system of claim 17, wherein the control system (102 of Zeghlache) is configured to perform operations comprising:
receiving an indication to initiate the initial test (the pressure reaching the first threshold such as disclosed in ¶ 42 of Zeghlache is considered to be an indication to the computer 102 that an initial test is occurring);

operating the initial test in response to determining the test system, the PCE stack, or both, are in condition to initiate the initial test (when the pressure reaches required minimum pressure as set forth in Zeghlache ¶ 40 which causes fluid to flow from the wellbore into the formation, it is considered to be operating the initial test in response to determining that the system is in condition to do so when the pump allows the pressure to reach the first pressure threshold as further disclosed in ¶ 42 of Zeghlache).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fundytus et al. US PG-PUB 2020/0123865 A1 (hereafter Fundytus) in view of Zeghlache et al. US PG-PUB 2018/0371886 A1 (hereafter Zeghlache) and Franklin US PG-PUB 2015/0354346 A1 (hereafter Franklin), prior art of record as indicated in the IDS filed 6 October 2021 as applied to claim 1 above, and further in view of Buyers et al. US PG-PUB 2013/0213644 A1 (hereafter Buyers).
As to claim 4: Fundytus as modified by Zeghlache and Franklin teaches all of the limitations of the claimed invention as described above regarding claim 1, including a PCE stack (52 of Fundytus), and sensor data indicative of a pressure threshold (¶ 42 of Zeghlache), but does not explicitly teach:
receiving an indication to reduce the pressure within the PCE stack; and


Buyers teaches a control system configured to receive an indication to reduce a pressure within a PCE stack (¶ 78 regarding the signal of pressure measurements exceeding a threshold); and
instructing a valve to open and enable the fluid to be directed out of the PCE stack until the sensor data indicates that the pressure within the PCE stack is below an additional threshold pressure (¶ 78 and 79; the safety valve is opened in the event of a pressure exceeding a pressure threshold and the valve can then be opened again when the high pressure threshold situation has been resolved and pressure measurements over a period of time indicate that there is no further need to require the valve to be open).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fundytus as modified by Zeghlache and Franklin such that there is an indication to reduce a pressure within the PCE stack and instructing a valve to open and enable fluid to be directed out of the PCE stack until sensor data indicates that the pressure within the PCE stack is below an additional pressure because opening or closing such a valve can be used to control fluid flow in order to ensure pressure is maintained in the desired working range and does not exceed a high threshold or fall below a low threshold which could result in either poor operation of the wellbore in which the PCE stack is disposed or cause a dangerous situation due to excessive pressure.

As to claim 5: Fundytus as modified by Zeghlache, Franklin, and Buyers teaches the test system of claim 4, wherein the indication is received via a user input, additional sensor data (Buyers ¶ 78 regarding the platform or facilities alarm that is considered to be indicative of sensor data tripping said alarm), or both.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. US PG-PUB 2012/015455 A1 (hereafter Franklin 12) in view of Fundytus et al. US PG-PUB 2020/0123865 A1 (hereafter Fundytus), Zeghlache et al. US PG-PUB 2018/0371886 A1 (hereafter Zeghlache), and Franklin US PG-PUB 2015/0354346 A1 (hereafter Franklin), prior art of record as indicated in the IDS filed 6 October 2021.
As to claim 8: Franklin 12 discloses a non-transitory computer readable medium (the non-transitory examples given in ¶ 71 regarding the, e.g. hard drive, flash memory, data tapes, etc.) comprising executable instructions (¶ 72 regarding the instructions that may be stored on the disclosed computer chips), that when executed by processing circuitry, are configured to cause the processing circuitry to perform operations (¶ 71 and 72 regarding the instructions being stored on the computer hardware).

Franklin 12 does not explicitly teach the operations comprising:
a pressure control equipment (PCE) stack.

Fundytus teaches a pressure control equipment (PCE) stack (52 in ¶ 30).


Franklin 12 as modified by Fundytus does not explicitly teach:
receiving sensor data indicative of a pressure within a pressure control equipment (PCE) stack;
instructing a drive to cause a pump to direct fluid into the PCE stack until the sensor data indicates that the pressure within the PCE stack has reached a threshold pressure;
suspending operation of the drive in response to receiving the sensor data that indicates that the pressure within the PCE stack has reached the threshold pressure;
monitoring the pressure within the PCE stack over an interval of time based on the sensor data.

Zeghlache teaches receiving sensor data indicative of a pressure within the PCE stack (¶ 34), wherein the control system is configured to perform operations comprising:
instructing a drive to cause a pump to direct fluid into the PCE stack until the sensor data indicates that the pressure within the PCE stack has reached a threshold pressure (¶ 42 
outputting a control signal to block the fluid from flowing between the pump and the PCE stack in response to receiving the sensor data that indicates that the pressure within the PCE stack has reached the threshold pressure (¶ 42 - when the first pressure threshold is reached, the computer 102 ceases pumping such as noted and this control is a result of the sensor package data from sensors 212 and 208);
monitoring the pressure within the PCE stack over an interval of time based on the sensor data (¶ 41 regarding the pressure monitored over an interval of time with sensor data from sensor packages 208 and 212 as further disclosed in ¶ 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fundytus by including a control system and control signals because fracture geometry of hydrocarbon formations can then be determined as suggested in Zeghlache ¶ 45 and these parameters are of importance in the hydrocarbon industry as being indicative of the quality of a formation and also ensuring the operation of the wellbore is operating within normal expected parameters, such as a pressure that does not exceed a high limit threshold pressure.

Fundytus as modified by Zeghlache does not explicitly teach:
determining a condition of the PCE stack based on a change in the pressure within the PCE stack during the interval of time.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fundytus as modified by Zeghlache by determining a condition of the PCE stack of Fundytus based on a change in the pressure within the PCE stack during an interval of time because a certain pressure change during a predetermined period of time can be used as indicator of a pressure leak such as suggested in Franklin ¶ 38 and 39 and thus would allow an operator of the PCE stack of Fundytus to determine whether a leak may be present in the wellbore and accompanying PCE stack equipment utilized therein.

As to claim 9: Franklin 12 as modified by Fundytus, Zeghlache, and Franklin teaches the non-transitory computer readable medium of claim 8, wherein the instructions, when executed by the processing circuitry (¶ 71 and 72 of Franklin 12) are configured to cause the processing circuitry to perform operations comprising determining the PCE stack is in condition for operation in response to determining a total pressure drop over the interval of time is below a threshold pressure drop, a rate of pressure drop during the interval of time is below a threshold rate of pressure drop, or both (¶ 48 of Franklin in view of ¶ 45 of Zeghlache; in such a combination, the slope of pressure change in the pressure system may be utilized as an indicator of whether the PCE stack is in condition for operation when a rate of pressure drop 

As to claim 10: Franklin 12 as modified by Fundytus, Zeghlache, and Franklin teaches the non-transitory computer readable computer medium of claim 8, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to  perform operations comprising, outputting a notification, a report, or both, based on determining whether the PCE stack is in condition for operation (the pressure profile determined by the control system 102 of Zeghlache that comprises sensor data indicative of the pressure of the PCE stack as disclosed in ¶ 42 is considered to be a report because it reports the pressure of the system and takes action as a function thereof), or both.

As to claim 11: Franklin 12 as modified by Fundytus, Zeghlache, and Franklin teaches the non-transitory computer readable medium of claim 8, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising instructing the drive to operate based on a target flow rate of fluid into the PCE stack, a specification of the PCE stack, the sensor data, or any combination thereof (¶ 42 of Zeghlache; the pressure threshold profiles disclosed are based on sensor data as described therein and are utilized to control the flow rate of fluid and therefore also control the driving of the pump that causes such fluid to flow or not to flow).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. US PG-PUB 2012/015455 A1 (hereafter Franklin 12) in view of Fundytus et al. US PG-PUB 2020/0123865 A1 (hereafter Fundytus), Zeghlache et al. US PG-PUB 2018/0371886 A1 (hereafter Zeghlache), and Franklin US PG-PUB 2015/0354346 A1 (hereafter Franklin), prior art of record as indicated in the IDS filed 6 October 2021 as applied to claim 8 above, and further in view of van Kuilenburg et al. US PG-PUB 2020/0291733 A1 (hereafter Kuilenburg).
As to claim 12: Franklin 12 as modified by Fundytus, Zeghlache, and Franklin teaches all of the limitations of the claimed invention as described above regarding claim 8, including wherein instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations (¶ 71 and 72 of Franklin 12), but does not explicitly teach:
wherein the operations comprise:
determining whether a level switch indicates a low fluid level within a tank from which the pump receives the fluid;
determining whether a clog switch indicates a blockage within a hydraulic system through which the pump directs the fluid; and
suspending operation of the drive in response to determining the level switch indicates the low fluid level, determining the clog switch indicates the blockage, or both.
Kuilenburg teaches determining whether a level switch indicates a low fluid level within a tank from which the pump receives the fluid (¶ 45 regarding the non-pictured liquid level sensor that works in conjunction with a tank 22 as disclosed); and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Franklin 12 as modified by Fundytus, Zeghlache, and Franklin such that a level switch indicates a low fluid level within a tank from which the pump receives the fluid and suspending operation of the drive in response to determining the level switch indicates the low fluid level because a proper elevation level of fluid in the wellbore can then be maintained as suggested in Kuilenburg ¶ 45 in order to ensure the wellbore is completely filled as also noted in Kuilenburg ¶ 45.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. US PG-PUB 2012/015455 A1 (hereafter Franklin 12) in view of Fundytus et al. US PG-PUB 2020/0123865 A1 (hereafter Fundytus), Zeghlache et al. US PG-PUB 2018/0371886 A1 (hereafter Zeghlache), Franklin US PG-PUB 2015/0354346 A1 (hereafter Franklin), prior art of record as indicated in the IDS filed 6 October 2021, and van Kuilenburg et al. US PG-PUB 2020/0291733 A1 (hereafter Kuilenburg) as applied to claim 12 above, and further in view of Buyers et al. US PG-PUB 2013/0213644 A1 (hereafter Buyers).
As to claim 13: Franklin as modified by Fundytus, Zeghlache, Franklin, and Kuilenburg teaches all of the limitations of the claimed invention as described above regarding claim 12, 
the operations comprising instructing the drive to cause the pump to reduce a flow rate of the fluid directed into the PCE stack in response to receiving sensor data that indicates the pressure within the PCE stack is increasing.

Buyers teaches reducing a flow rate of a fluid directed into a PCE stack in response to receiving sensor data that indicates the pressure within the PCE stack is increasing (¶ 78 and 79; the safety valve is opened in the event of a pressure exceeding a pressure threshold; when such a valve is opened, it is considered to reduce the flow rate of the fluid).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Franklin 12 as modified by Fundytus, Zeghlache, Franklin, and Kuilenburg such that there is an indication to reduce a pressure within the PCE stack and instructing a valve to open and enable fluid to be directed out of the PCE stack until sensor data indicates that the pressure within the PCE stack is below an additional pressure because opening or closing such a valve can be used to control fluid flow in order to ensure pressure is maintained in the desired working range and does not exceed a high threshold or fall below a low threshold which could result in either poor operation of the wellbore in which the PCE stack is disposed or cause a dangerous situation due to excessive pressure.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 20: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of determining whether a test system, a PCE stack, or both, are in condition to initiate an initial test by determining whether there is sufficient fluid in a tank from which the pump receives the fluid, whether there is blockage within a hydraulic system through which the pump directs the fluid, whether sealing elements are in respective configurations to seal a test section in the PCE stack, or any combination thereof, when considered in combination with the other limitations of the instant claim and in light of the limitations inherited from parent claims 14, 15, 17, and 19.
In particular, although it is known from the cited prior art document to Kuilenburg to indicate a low fluid state of a system as disclosed in ¶ 45 regarding the disclosed liquid level sensor and a tank 22, there does not appear to be a teaching, motivation, suggestion, or logical reason to modify Fundytus, Zeghlache, and Franklin in light of the teaching of Kuilenburg to arrive at the claimed limitations of the invention as laid out by Applicant’s claim 20.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856               

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856